Citation Nr: 0807783	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-00 763	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for ulcerated stomach as 
secondary to prescribed medication for service-connected left 
patellar tendonitis with patellofemoral pain syndrome.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1987 to October 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in December 2006 
and remanded for additional development and readjudication.  
The matter has been returned for appellate review.


FINDING OF FACT

The veteran's complaints of stomach ulcers do not represent a 
finding of a separate disability, inasmuch as they are not 
productive of chronic impairment and have been determined by 
the evidence of record to be part and parcel of his already 
service-connected gastritis and erosive esophagitis.


CONCLUSION OF LAW

The veteran does not have an ulcerated stomach that is 
proximately due to, aggravated by, or the result of 
prescribed medication for his service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

Factual Background and Analysis

In this case, service connection is in effect for left 
patellar tendonitis with patellofemoral pain syndrome, rated 
as noncompensably disabling, and gastritis and erosive 
esophagitis, rated as 10 percent disabling.  The veteran 
contends that he has developed an ulcerated stomach disorder 
secondary to the prescribed medication taken for his service-
connected left knee disability.  It is noted that he does not 
otherwise contend that this disability began in service, or 
is directly related to his active service, nor is this shown 
by the record to be the case, thus limiting his argument to 
principles of secondary service connection.  Accordingly, the 
Board will analyze the veteran's claim on that basis.  

There are essentially no pertinent clinical records 
associated with the claims file until March 1995, when the 
veteran began fairly regular treatment for various 
gastrointestinal problems including hemorrhage, reflux 
disease, gastritis, and erosive esophagitis.  It was noted 
that he had been taking aspirin chronically over the last 
year for headaches and joint pain.  A biopsy revealed diffuse 
ulcers in the cardia of the stomach.  The examiner concluded 
these were likely aspirin-induced erosions.

During VA examination in August 1998 the examiner noted the 
veteran's history of acute gastrointestinal bleeding 
secondary to large doses of aspirin for relief of left knee 
pain.  The examiner also noted that the veteran has had no 
further bleeding and was currently maintained on Prilosec.

The remaining evidence of record shows continued treatment of 
the veteran for gastroesophageal reflux and multiple 
secondary complications.  A biopsy in March 2000 showed acute 
inflammatory cells and some necrosis of the esophageal 
mucosa, consistent with ulcer debris.  An esophagram showed 
gastroesophageal reflux to the proximal third of the 
esophagus.  During outpatient evaluation in April 2000 the 
clinical impression was reflux esophagitis with ulceration 
secondary to chronic reflux disease.  In October 2000, the 
veteran underwent hiatal hernia repair, cholecystectomy and 
repair of an abdominal abscess, with complete resolution.

During VA examination in February 2001 the examiner noted the 
veteran's history of gastrointestinal bleed secondary to 
esophagitis and previous biopsy findings of necrotic debris 
and inflammation, indicative of ulcers.  However, the 
examiner then noted that an EGD (esophagogastroduodenoscopy) 
in March 2001 showed no gross lesions in the stomach or 
esophagus.  

In September 2002, the veteran was referred for VA 
examination.  He noted that he first started having 
gastrointestinal problems when being treated for left knee 
pain with prescribed medications in the 1980s.  The examiner 
had no current verification as to the veteran's medical 
management during service, but concluded that from a medical 
viewpoint it was unlikely that any of the medications given 
during service have had much impact on his current 
gastrointestinal problems.  The veteran's history was also 
significant for a gastrointestinal bleed secondary to 
esophagitis and surgical treatment for chronic reflux.  The 
examiner noted that although the veteran was told that he 
might have an ulcer, an upper endoscopy in 2001 showed normal 
tissue.  

The Board is cognizant of the medical findings in 1995 and of 
the veteran's complaints attributing his stomach problems to 
medication taken for his service-connected left knee 
disability.  However, the Board notes that service connection 
is already in effect for gastritis and erosive esophagitis.  
Under VA law and regulations, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Although the 
veteran's ulcerated stomach has been specifically claimed as 
a separate disability, the record reflects that any 
accompanying symptoms, at least to some extent, overlap with 
his history of gastrointestinal symptomatology and treatment 
associated with the service-connected gastritis and erosive 
esophagitis and there is no evidence to the contrary.  
Rather, clinical findings, as well as the veteran's own 
contentions, consistently reflect that any history of stomach 
ulcers represents a manifestation and/or symptom of the 
service-connected gastritis and erosive esophagitis, as 
opposed to representing an independent and separate 
disability, or a symptom of a different condition.  

Moreover, while the Board does not dispute that the veteran 
may have a history of ulcerated stomach, there is no 
objective clinical confirmation that he currently suffers 
from them, and his complaints alone cannot satisfy the 
criteria for a current disability.  In fact, the 2001 and 
2002 VA medical opinions in the record conclusively found no 
current evidence of stomach ulcers.  Thus, the competent 
evidence in this case does not provide a basis for favorable 
action on his claim.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  To the 
extent the veteran currently has stomach ulcers, they are 
part and parcel of his gastritis and erosive esophagitis and 
he is already being compensated for them in the rating for 
that condition.  Therefore, the claim must be denied.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a January 2007 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  This 
letter post-dated the RO's March 2003 rating decision.  The 
claim was readjudicated in the October 2007 SSOC, which 
provided the veteran with yet an additional 60 days to submit 
more evidence.

In this case, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, post service medical 
reports, and VA examination reports are of record.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

For these reasons, to whatever extent there may have been any 
error in the quality or timing of the VCAA notice, VA's 
burden of rebutting the presumption of prejudice as to the 
VCAA notice has been satisfied, because the essential 
fairness of the adjudication has not been affected.  The 
untimely notice explained what was needed in order to support 
his claim for service connection, thus conferring actual 
knowledge of the claim requirements upon the claimant and was 
then followed by appropriate readjudication.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, such other issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for ulcerated stomach as secondary to 
prescribed medication for service-connected left patellar 
tendonitis with patellofemoral pain syndrome is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


